             Case 3:20-cv-00166 Document 1 Filed 06/11/20 Page 1 of 4




                     UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF TEXAS
                               EL PASO DIVISION

PROJECT VIDA AND P.V. COMMUNITY                 §
DEVELOPMENT CORPORATION                         §
                                                §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §                      3:20-cv-166
                                                    Civil Action No. _________________
                                                §
PHILADELPHIA INDEMNITY                          §
INSURANCE COMPANY                               §
                                                §
                                                §
       Defendant.                               §

                                   NOTICE OF REMOVAL

       Defendant Philadelphia Indemnity Insurance Company files this Notice of Removal, and,

in support, respectfully shows the following:

I.     THE COURT HAS DIVERSITY JURISDICTION

       Plaintiffs filed this lawsuit on May 19, 2020, in El Paso County, Texas, against Defendant

Philadelphia Indemnity Insurance Company, styled as Project Vida and P.V. Community

Development Corporation v. Philadelphia Indemnity Insurance Company, cause no.

2020DCV1689, in the 41st Judicial District Court, El Paso County, Texas. The lawsuit involves

an insurance claim Plaintiff submitted to Philadelphia. Philadelphia now removes this action on

the basis of diversity jurisdiction because the Parties are diverse, and the amount in controversy

exceeds $75,000.

       A. The Plaintiffs and Philadelphia are Diverse

       Removal is proper under 28 U.S.C. §1446(a)(1) because there is complete diversity of

citizenship between Plaintiff and Philadelphia, the sole Defendant. For purposes of diversity of




NOTICE OF REMOVAL                                                                         PAGE 1
               Case 3:20-cv-00166 Document 1 Filed 06/11/20 Page 2 of 4




citizenship, Plaintiffs Project Vida and P.V. Community Development Corporation, are citizens of

the State of Texas, because they are non-profit corporations with their principal place of business

in El Paso, Texas. See Ex. 1, ¶3; See Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010) (holding

corporations are a citizen of the state in which they are incorporated and in the state in which their

principal place of business is located).1 Philadelphia is a citizen of Pennsylvania, being an

insurance company formed under Pennsylvania law with its principal place of business at One

Bala Plaza, Suite 100, Bala Cynwyd, Pennsylvania 19004. Id. Based on the foregoing, Plaintiff

and Philadelphia are completely diverse within the meaning of §1332(a).

         B. The Amount in Controversy Exceeds $75,000

         Plaintiffs seek monetary relief greater than $200,000 and less than $1 million. See Ex. 1,

¶2. Therefore, the amount in controversy exceeds the $75,000 threshold required to invoke

diversity jurisdiction. 28 U.S.C. §1332(a); see St. Paul Reins. Co., Ltd. v. Greenberg, 134 F.3d

1250, 1253 (5th Cir. 1998) (noting the district court examines the complaint to determine whether

it is facially apparent that the claim exceeds the jurisdictional minimum); see also KVOS, Inc. v.

Associated Press, 299 U.S. 269, 277 (1936) (holding allegation in pleading is sufficient to establish

amount in controversy).

II.      VENUE IS PROPER

         Venue is proper in this District and Division under 28 U.S.C. §§124(d)(3), 1441(a), and

1446(a) in that the Western District of Texas, El Paso Division encompasses El Paso, Texas, and

is “the district and division embracing the place where such action is pending.”




1
  That Plaintiff is a nonprofit corporation does not change the citizenship analysis. CCC Info. Services, Inc. v. Am.
Salvage Pool Ass'n, 230 F.3d 342, 346 (7th Cir. 2000) (“The fact that ASPA is a not-for-profit member corporation
rather than a corporation with shareholders is irrelevant to this determination”.


NOTICE OF REMOVAL                                                                                          PAGE 2
             Case 3:20-cv-00166 Document 1 Filed 06/11/20 Page 3 of 4




III.   REMOVAL IS TIMELY

       This matter was filed on May 19, 2020. Agent for Service of Process accepted service by

certified mail on Philadelphia’s behalf on May 27, 2020. Therefore, this notice of Removal is

timely pursuant to 28 U.S.C. §1446(b)(1) because it is filed within 30 days after Philadelphia was

served with Plaintiffs’ Original Petition.

IV.    THE REMOVAL IS PROCEDURALLY CORRECT

       Pursuant to 28 U.S.C. §1446(a), copies of process and Plaintiffs’ Original Petition are

attached hereto as Exhibit 1. No orders have been served on Philadelphia. Pursuant to 28 U.S.C.

§1446(d), promptly after Philadelphia files this Notice of Removal, written notice of the filing will

be served on Plaintiffs, and a true copy of this Notice of Removal will be filed with the Clerk of

the El Paso County District Court, the state court from which this action was removed.

V.     PRAYER

       This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332(a), and the matter

was removed in accordance with section 28 U.S.C. §1446. Accordingly, Philadelphia respectfully

prays that the United States District Court for the Western District of Texas, El Paso Division, file

the Notice of Removal, assume jurisdiction of this lawsuit, and issue all such further orders and

processes as may be necessary.




NOTICE OF REMOVAL                                                                            PAGE 3
                Case 3:20-cv-00166 Document 1 Filed 06/11/20 Page 4 of 4




                                                 Respectfully submitted,


                                                 /s/ Stephen A. Melendi
                                                 Stephen A. Melendi
                                                 Texas Bar No. 24041468
                                                 stephenm@tbmmlaw.com
                                                 Matthew Rigney
                                                 Texas Bar No. 24068636
                                                 mattr@tbmmlaw.com
                                                 Tollefson Bradley Mitchell & Melendi, LLP
                                                 2811 McKinney Avenue, Suite 250
                                                 Dallas, Texas 75204
                                                 Telephone:     214-665-0100
                                                 Facsimile:     214-665-0199
                                                 ATTORNEYS FOR DEFENDANT
                                                 PHILADELPHIA INDEMNITY INSURANCE
                                                 COMPANY


                                   CERTIFICATE OF SERVICE

          I hereby certify that on June 11, 2020, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will electronically send notification to all counsel of

record.

                                                 /s/ Stephen A. Melendi
                                                 Stephen A. Melendi




NOTICE OF REMOVAL                                                                              PAGE 4
